Citation Nr: 1102977	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-40 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas (RO).  The Veteran testified at a November 2006 hearing 
before the undersigned sitting at the RO, a transcript of which 
is associated with the claims file.  

The Veteran's appeal was remanded by the Board in June 2010, so 
that the appellant could be afforded a new VA examination 
conducted by or signed by a medical doctor, as opposed to the 
physician's assistant who conducted the most recent examination 
in September 2009.  However, the Veteran failed to report for his 
scheduled examination in July 2010.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655 (2010).  Accordingly, 
because a new VA examination was scheduled, but not conducted due 
to the Veteran's failure to report, the Board finds that there 
has been substantial compliance with the directives of the June 
2010 Remand in this case, such that an additional remand to 
comply with such directives is not required.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran had 61 days of active service which began during 
a period of war.  

2.  The Veteran was not discharged or released from such service 
for a service-connected disability.




CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
pension purposes have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.314 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  November 2004 and August 2009 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the Veteran was not formally notified 
of the regulations pertinent to the establishment of an effective 
date and of the disability rating, he is not prejudiced by this 
lack of notice as his claim is being denied on the basis of his 
length of service and reason for discharge.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records were requested several 
times, beginning in October 2007.  However, after the request in 
July 2009, it was determined that the few dental treatment 
records received likely constituted all available service 
treatment records held by the National Personnel Records Center, 
especially in light of the Veteran's short period of active 
service.  His VA medical treatment records were obtained; he did 
not identify any private treatment records pertinent to the 
appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has 
not indicated, and the record does not contain evidence, that he 
is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in September 2009 by a VA 
certified physician's assistant.  The Veteran's representative 
asserted in his June 2010 post-remand brief that the examination 
report was not signed by a medical doctor, and was therefore 
inadequate for rating purposes.  However, the Veteran was 
afforded an opportunity for examination by a medical doctor in 
July 2010, and failed to report for that examination or provide 
argument to explain his absence from the examination.  Moreover, 
the record does not reflect that this examination was inadequate 
for rating purposes.  It was conducted based on a review of the 
Veteran's service treatment records and postservice VA treatment 
records, as well as her clinical examination of the Veteran; it 
also provided a rationale for the opinion given.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki 
v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of that veteran's willful misconduct, 
pension benefits as prescribed by law.  A veteran meets the 
service requirements if he served in the active military, naval, 
or air service, (1) for ninety days or more during a period of 
war; (2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for a 
period of ninety consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of service 
during more than one period of war.  See 38 U.S.C.A. § 1521; 38 
C.F.R. §§ 3.2, 3.314.  

The evidence of record shows that the Veteran had 61 days of 
active service which began during a period of war.  Because he 
did not serve at least 90 days of active service, he is not 
eligible for nonservice-connected pension under sections (1), 
(3), or (4) noted above.  38 U.S.C.A. § 1521 (j) (1), (3), (4).

He is also not eligible under section 38 U.S.C.A. § 1521 (j) (2), 
as the record reflects he was not discharged or released from 
service for a service-connected disability.  A June 1975 service 
personnel record noted that he was being processed for an 
administrative discharge prior to completing recruit training for 
the convenience of the government by reason of unsuitability, 
specifically, that he was unable to meet grooming standards 
because he could not shave.  This inability to meet grooming 
standards was not found by the Veteran's service branch to be a 
disability incurred in service; nowhere in the service personnel 
records does it state that he was discharged from service on the 
basis of a physical or mental condition.  38 U.S.C.A. § 1521 (j) 
(2).  Moreover, a March 2005 rating decision denied service 
connection for a facial skin condition, and the record does not 
reflect that the Veteran filed a notice of disagreement with that 
determination.  Finally, the September 2009 VA examiner concluded 
that the Veteran's folliculitis barbae was not caused by or a 
result of military service; this is the only medical opinion of 
record, as the Veteran failed to report for the repeat 
examination scheduled for July 2010.

Ultimately, the record does not reflect that the Veteran had at 
least 90 days of active service that began or occurred during a 
period of war, or that he was discharged or released from service 
due to a service-connected disability.  For those reasons, the 
preponderance of the evidence is against his claim.  There is no 
doubt to be resolved, and eligibility for nonservice-connected 
pension is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Basic eligibility for nonservice-connected pension benefits is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


